Citation Nr: 1738616	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the character of the appellant's discharge is considered a bar to his entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The appellant served on active duty from November 1992 through August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011  administrative decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant's testimony was received during a September 2016 Board hearing.  A transcript of that testimony is associated with the record.


FINDINGS OF FACT

1.  The appellant was discharged from active duty service under other than honorable conditions due to misconduct.

2.  The appellant was not insane at the time of the offenses that precipitated his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from active duty service is a bar to his entitlement to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.159, 3.354 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, VA's duty to notify was satisfied by a letter that was mailed to the appellant in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the appellant by obtaining all available treatment records and evidence identified by the appellant.  Those records have been associated with the claims file.  

As VA's duties to notify and assist the appellant are discharged appropriately, the Board will address the merits of the claim.

II.  Analysis

The appellant's service department records and DD Form 214 show that the appellant received a discharge under other than honorable conditions in August 1993.  The appellant is now seeking eligibility for VA disability benefits, and to that end, contests the character of his discharge from active duty service.  Specifically, he asserts that he was insane at the time that he committed the acts that led to his discharge.

As factual background, the Board notes that the impetus of the appellant's discharge stems essentially from events that occurred in April 1993 and that led to civil criminal charges of statutory rape being brought against the appellant.  Those charges were apparently dropped and criminal proceedings ultimately were not brought.  Still, the appellant was discharged from service under other than honorable conditions on the bases that he engaged in an act of sexual behavior that deviates from socially acceptable standards of morality and decency, and misconduct due to commission of a serious offense (i.e., failure to obey a lawful written order (in this case, possession of alcohol in the Bachelor Enlisted Quarters)).  Discharge from service was also being recommended for medical reasons, based upon an examining psychiatrist's determination that the appellant was unsuited for service due to diagnosed personality disorder, not otherwise specified (NOS) with narcissistic and antisocial personality traits.

When an appellant seeks VA benefits, there must be a threshold evidentiary showing that the service member, upon whose service such benefits are predicated, has attained the legal status of "veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The federal statute defines that "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2) (2016).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b) (2016).

Under the statutes and regulations, there are two types of character of discharge bars to establishing entitlement for VA benefits.  They are codified under 38 U.S.C.A. 
§ 5303(a) and 38 C.F.R. § 3.12(c) and (d).  In this case, the applicable regulations are 38 C.F.R. § 3.12(d) (3) and (4).  The former provides that a discharge from service due to an offense involving moral turpitude is considered to have been issued under dishonorable conditions, and the latter provides that a discharge because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions. 

An act constitutes willful misconduct when it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2016).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4) (2016).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

Specifically, 38 U.S.C.A. § 5303(b) states, "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b) (2016). 

The regulations define an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. 
§ 3.354(a).  38 C.F.R. § 3.354(b) (2016).

Turning to the relevant evidence, the appellant asserts in an August 2010 statement that initially after enlisting, he demonstrated a high level of proficiency.  He described that he "breezed through" boot camp training and that he graduated his Naval A class ranked third out of 23 students.  He asserted also that he "aced" his final examination and was regarded by others as "the cream of the crop" when he received his first duty assignment to the U.S.S. Blue Ridge.  He asserts, however, that he began experiencing symptoms of sleeplessness and auditory hallucinations while studying for his examinations.  In the statement and his Board hearing testimony, the appellant asserts that he began to self-medicate those symptoms during service by drinking alcohol.

The appellant's service department records include police records that pertain to a criminal investigation surrounding events that occurred in April 1993, wherein the appellant gave alcohol to a minor and had sexual intercourse with her.  Multiple statements provided by eyewitnesses to investigating detectives agree that the minor was knowingly given alcohol by the appellant and other servicemen and that the appellant engaged in intercourse with the minor.  Although the appellant has testified to the Board that he believed that the minor was of legal age of consent and that sexual relations were consensual, the other eyewitness statements also agree that the minor did not give her consent and that the appellant had been advised by her friends of her age.  Notably, the statements do not suggest any facts that would indicate that the appellant's own mental faculties or judgment were impaired on the evening of the aforementioned events.

Of importance, service treatment records show that the appellant expressly denied having any history of psychiatric problems during his enlistment examination in October 1992.  Subsequent service treatment records through April 1993 make no reference to any subjectively reported complaints of psychiatric symptoms such as sleeplessness or auditory hallucinations or any objectively observed changes in the appellant's mental status.  Indeed, the service treatment records show no evidence of psychiatric treatment for the appellant until June 1993, two months after the events leading to the appellant's discharge took place.  

At that time, the appellant was treated for an apparent suicide attempt by overdose of Motrin pills.  At that time, he admitted that he was depressed, angry, and suicidal.  He indicated that he was experiencing stress due to ongoing criminal and legal problems, stating, "I'm the victim...I just wish this legal stuff was over..."  The following month, in July 1993, the appellant underwent a psychiatric evaluation in which he reported that he became despondent and outraged after learning that his command was proceeding with an action against him for his conduct in April 1993.  A mental status examination conducted at that time revealed that the appellant was dysphoric, sullen, and irritable with poor insight into his situation.  Still, remaining aspects of the examination were normal.  Although a battery of psychiatric and cognitive tests were performed, the examining psychiatrist noted that the findings were invalid and unreliable.  Overall, the examining psychiatrist opined that the appellant had personality disorder, NOS with narcissistic and antisocial personality traits and recommended that the appellant was unsuitable for continued active duty service.

The appellant has submitted two September 2016 private opinions from Dr. R.D.L. and Dr. K.A.R. which together state that the appellant has been followed for schizoaffective disorder, bipolar type and suggest that the appellant's condition began during service and was misdiagnosed by the in-service psychiatric evaluator.  Dr. R.D.L. attempts to support his conclusion by noting that the appellant's father had a history of manic depressive disorder with suicide attempts, and on that basis, suggests that the Veteran's condition is hereditary and was present during service.  Hence, Dr. R.D.L. suggests that it is more likely than not that the appellant would not have used alcohol during service had his insomnia symptoms been more properly diagnosed and treated.  On that basis, Dr. R.D.L. seems to suggest the theory that the appellant would not have been under the influence when the events in April 1993 took place and would have exercised different judgment.  A similar theory was advanced by the appellant and his representative during the Board hearing.  Dr. K.A.R. adds that he has treated the appellant for the past year for schizoaffective disorder, bipolar type, and that he has observed no evidence of a personality disorder during that time.  He suggests that the appellant had a psychosis during service that rendered him incapable of insight and judgment to guide his actions.

The weight of the evidence shows that the appellant was not insane at the time of his conduct in April 1993 that led to his discharge.  As mentioned, the service treatment records simply do not indicate that the appellant had any history of psychiatric problems prior to June 1993 when he reported for the first time depression and anger over his command bringing action against him.  Indeed, the appellant expressly denied having any history of psychiatric problems during his enlistment examination.  Also, although the service treatment records show that the appellant was evaluated and treated for various conditions prior to the events of April 1993, those records also make no mention of any reported or observed changes in the Veteran's mental status.  Also, the appellant's reportedly high proficiency level during training would seem to be inconsistent with insanity or impaired judgment or mental status due to a psychiatric disorder.  Further, statements given by the appellant and eyewitnesses to the events in April 1993 to investigating detectives reflect no facts or observations that support the theory that the appellant was insane at the time those events transpired.  To the extent that the September 2016 opinions from Dr. R.D.L. and K.A.R. suggest that the appellant had a psychosis at the time that he committed the events in April 1993, those conclusions are inconsistent with the information contained in the service department records.  Indeed, neither Dr. R.D.L. nor Dr. K.A.R. address those inconsistencies.

Similarly, Dr. K.A.R.'s suggestion that the appellant had a hereditary depressive disorder at the time of the events in April 1993 is similarly unsupported by any rationale or by other evidence in the record.  Indeed, Dr. K.A.R. points to no such evidence to support his theory, much less, the theory that the appellant's judgment was impaired to any degree when the events in April 1993 took place.  Rather, it appears that both opinions are based largely on the appellant's recollections of the events that transpired during service, as opposed to the reports created at the time of service (investigation reports, witness statements, etc.), which the Board affords more probative value as they were created at the time of the actual events.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the claimant).  Under the circumstances, the Board will not assign significant probative weight to the September 2016 private opinions.

Certainly, the appellant is competent to provide his recollections regarding symptoms during service and the events that transpired in April 1993.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

To the extent that the appellant has advanced the theory through his lay statements and hearing testimony that he was insane at the time of the events in April 1993, the Board also will not assign those assertions any weight.  Again, such assertions are inconsistent with the other information contained in the service department records and the appellant's psychiatric history.  Further, the appellant has demonstrated an inconsistent memory concerning the events in April 1993, as on the one hand he admitted to police investigators in 1993 that he had intercourse with the minor while on the other hand testifying before the Board that he did not have actual intercourse with the minor.  Notably, the appellant has also given conflicting statements as to whether he had alcohol on the evening of the events in April 1993, as he denied having had any alcohol to investigating detectives in 1993 but now attempts to advance the theory that he would not have been drinking and would therefore not have had impaired judgment on the night in question had his psychiatric disorder been properly diagnosed during service.  Given the various inconsistencies in the appellant's recollection concerning the in-service onset of his psychiatric symptoms and the events of April 1993, the appellant's more recent assertions and recollections are not credible.  For that reason, the Board does not assign the appellant's recent assertions any probative weight.

The Board finds also that the appellant is not competent to offer a probative opinion as to whether he was insane during the events of April 1993.  In this case, the appellant's assertions concerning his sanity at the time of his misconduct is testimony as to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating, "It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, the appellant's own assertions that he was insane at the time of the misconduct are not competent, and on that basis also, are not entitled to probative weight.

Overall, the preponderance of the evidence shows that did not meet the criteria for insanity under 38 C.F.R. § 3.354 on the evening of the events in April 1993 that led to his discharge.  The appellant's active duty service is therefore considered a bar to his entitlement to VA benefits since his discharge under conditions other than honorable was due to an offense that involved moral turpitude and a pattern of persistent and willful misconduct.  This appeal is denied.


ORDER

The character of the appellant's active duty service is a bar to VA benefits.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


